DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions 
1.  	Applicant's election without traverse of Claims 1 – 4 and 13 in the reply filed onthe 05/06/2021 is acknowledged
Status of Claims
1.	The following is a non-final office action in response to the applicant arguments/remarks received on 05/06/2021.
2.	Claims 5 – 12 have been cancelled.
3.	Claims 1 – 4 and 13 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the filing receipt and application data sheet.
Domestic benefit has been claim with regards National Stage filing under 35 U.S.C. 371 of International Application No. PCT/KR2017/014700, filed on December 14, 2017, 
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 07/01/2019 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 10/01/2019 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 07/01/2019 are acceptable for examination purposes.
Claim objection(s)
Regarding claim 1, an objection is made to the use of the word "if" on line 6. This word constitutes optional language that does not further limit this claim. Specifically, it is not known whether the limitations following this word are necessary or optional. “If” conditions are not limitations against which prior art must be found because the step or function only occurs “if” the answer is positive.  Under the broadest scenario, the steps or functions dependent on the “if” condition would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).
See claim 13 for the same problem stated above.

Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 - 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2019/0053223 A1, provisional date of CN-201610109196.7 dated February 2016 is relied on for support. A copy of the translated document is attached for the applicant’s consideration) in view of Kim et al. (US 2010/0008333).
Regarding claim 1, Zhou discloses: A method of transmitting, by a user equipment (UE), an uplink control channel and a localized sounding reference symbol (SRS) (See abstract, method for transmitting SRS in combination with uplink control channel, see also figure 4 label 42 and 43), the method comprising: 
receiving, from a base station, first control information for triggering transmission of the uplink control channel (¶ 0043 - ¶ 0044, the UE receives information of an uplink transmission channel such channel can be ePUCCH or sPUCCH (these are uplink control channel that relays back control information to the base station))and second control information for triggering transmission of the localized SRS (¶ 0013, the scheduling information will trigger the UE to transmits the SRS); and
 if a resource for transmitting the triggered uplink control channel overlaps with a resource for transmitting the triggered localized SRS (¶ 0049 – 50 and ¶ 0012, it is implied that the SRS resources overlaps with the uplink control channels since the SRS resources at the UE has to be strategically be  mapped to avoid the resources used by the uplink control channel . Support for such assertion can be found in the last paragraph on page 2/3 of NPL  (Samsung, R1-1612490, “Discussion on SRS transmission in NR”), that is the SRS can be on sub-bands that are different from the bands used for UL control channel transmission or the SRS can be allowed to be transmitted on other symbols in order to avoid collision (overlapping)) and a  (figures 8 – 11, that is the symbols are used purely for UL control inforamtion (sPUCCH or ePUCCH), however the entire control channel does not transmits PUCCH (control information) it is segmented by placing SRS on those bands that has no UL control inforamtion, see ¶ 0095 and ¶ 0098. ¶ 0100 states that the processing module along with the transmission module is configured to determine the SRS through the resources adopted by the uplink control channel. Hence inserting the SRS in various positions of the xPUCCH will automatically segments the entire xPUCCH (control channel) region into sub-blocks as seen in figures 8 - 11).
wherein the segmented uplink control channel sub-blocks are frequency division multiplexed with the triggered localized SRS and transmitted in one symbol. ( As seen in any of figures 8 – 11, in any given symbol the subblocks of the xPUCCH (control channels) are all multiplexed in the horizontal direction (frequency) with the SRS embedded at different location in a single symbol, see ¶ 0089 - ¶ 0091).
[ see also page 4 of Samsung “Sounding RS multiplexing in E-UTRAN UL interaction with PUCCH”, R1-073570”, possible symbol transmission of the SRS are determined by the UE hence segmenting the control UL channel to place the SRS at different location (Figure 3), a subframe consists of 2 slots = 14  symbols, the PUCCH are sent on these symbols while placing SRS at location within the PUCCH hence segmenting the PUCCH region].

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s system in view of Kim.  The motivation for making the above modification  would have been for the base station to obtain UL channel information more accurately thereby enabling efficient UL scheduling [ ¶0011 of Kim].
 	Claim 13 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such elements as the receiver/processor and transmitter are disclosed by the primary reference see figure 13.


Regarding claim 2, Zhou further discloses: The method of claim 1, wherein the triggered localized SRS is transmitted in a band corresponding to a gap between the segmented uplink control channel sub-blocks in the frequency domain.  [Figure 8 – 11, gaps are present between the blocks of sPUCCH that is being divided up and the SRS is transmitted in these gaps. ¶ 00098 states that these SRS pertains to particular subcarriers (frequency))].

Regarding claim 3, Zhou further discloses: , wherein the first control information comprises information on the resource for transmitting the uplink control channel (¶ 0043 - ¶ 0044, the UE receives information of an uplink transmission channel such channel can be ePUCCH or sPUCCH (these are uplink control channel that relays back control information to the base station)), and wherein the second control information further comprises information on the resource for transmitting the localized SRS. (¶ 0013, the scheduling information helps the UE determine the resources that the SRS should use for transmission in the UL).

Regarding claim 4, Zhou further discloses: The method of claim 1, wherein the localized SRS is transmitted on a resource corresponding to 4 resource blocks (RBs). (¶ 0095, 4 RB may be occupied by the SRS see also ¶ 0037 of Kim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463